*1072The policy issued to Kimberly Tripoli provides bodily injury coverage for accidents arising out of the use of "other cars”. The policy extends such coverage "to the use, by an insured, of a newly acquired car, a temporary substitute car or a non-owned car.” There is no suggestion that the vehicle owned by Kimberly’s husband was "newly acquired” within the meaning of the policy. The policy defines a "temporary substitute car” as "a car not owned by you or your spouse” and a "non-owned car” as "a car not * * *owned by * * * you, your spouse, or any relatives.” Thus, the clear language of the policy negates bodily injury coverage for accidents arising from Kimberly Tripoli’s operation of a vehicle owned by Kimberly’s husband (see, Government Empls. Ins. Co. v Kligler, 42 NY2d 863; Creech v Knitter, 88 AD2d 985, affd 57 NY2d 712). Plaintiffs’ reliance upon Handelsman v Sea Ins. Co. (85 NY2d 96, rearg denied 85 NY2d 924) is misplaced. The subject policy contains the "narrowing reference” tó non-owned vehicles not present in Handelsman (Handelsman v Sea Ins. Co., supra, at 102). Further, we reject plaintiffs’ contentions that the policy language and declarations page are in conflict and that the insurer was required to state on the declarations page that the policy did not provide coverage if the insured used a vehicle owned by her husband. There is no requirement that an insurer list every coverage limitation or exclusion on the declarations page of the policy.
Thus, we reverse the judgment on appeal and grant judgment in favor of defendant declaring that the policy issued to Kimberly Tripoli does not provide bodily injury coverage for accidents arising out of her use of the vehicle owned by her *1073husband and that her policy is not applicable to the claim asserted by plaintiff Crull. (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J. — Declaratory Judgment.) Present — Lawton, J. P., Fallon, Doerr, Balio and Davis, JJ.